DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Amendment
Applicant presented amendments to the claims on 10/18/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 recites the limitation "the normal direction change rate calculation unit" and “the visible limit data storage unit”. There is insufficient antecedent basis for this limitation in the claim.

Claims 5 and 13-14 are rejected due to their dependencies from claim 4 and 12 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Oda (WIPO, WO2014155727). 

Regarding claim 1, Hasebe teaches A motion evaluation method for evaluating a motion characteristic of a numerically controlled machine tool using a circular motion test, the method comprising the steps of: 
providing a [circular] motion trajectory [by feeding in at least two axial directions of three orthogonal feed axes by a driving device] (0032 “a machining information ;; 
setting a plurality of set points at predetermined intervals along the [circular] motion trajectory (0031 “where the differences w1, . . . , wn, . . . are distances between the curved surface and the working surface S in each machining point P1, P2, . . . , Pn, . . . in the moving direction”, 0059 “four or five spindles including a rotary spindle”, machining points correspond to the setpoints. Setpoints are a predetermined distance from each other.); 
obtaining a normal vector at each set point (0059 “normal direction at machining points on a smoothly curved surface is calculated”); 
calculating the [rate] of change of the angle of the normal direction of mutually adjacent set points as a normal direction change rate of trajectory (0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.); 
Hasebe does not teach circular motion trajectory, by feeding in at least two axial directions of three orthogonal feed axes by a driving device, rate of change of the angle, and displaying the normal direction change rate of the trajectory as polar coordinates.
 rate of change of the angle (0024 “calculating, from a rotation angle detected by the rotation angle sensor 5, an angular velocity .omega. [rad/sec.] of the rotation shaft of the AC rotary machine”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe with the rotary machine control teachings of Fujiwara because both references are directed towards calculating values of rotary machine operations and because Fujiwara teaches a means for using calculations of the rotary device to take countermeasures against abnormalities (0006).
Hasebe and Fujiwara do not teach circular motion trajectory, by feeding in at least two axial directions of three orthogonal feed axes by a driving device, and displaying the normal direction change rate of the trajectory as polar coordinates.
Taylor teaches and displaying the normal direction change rate of the trajectory as polar coordinates (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, Normal direction change rate is taught in 0040 of Hasebe as shown above, and Taylor teaches a means for converting data into polar coordinates.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).
Hasebe, Fujiwara and Taylor do not teach circular motion trajectory and by feeding in at least two axial directions of three orthogonal feed axes by a driving device. 
Oda teaches circular motion trajectory by feeding in at least two axial directions of three orthogonal feed axes by a driving device (page 4 first paragraph “servo motor and rotationally drives the X-axis, Y-axis, and Z-axis ball screws. Further, the machine tool 50 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara and the polar coordinate data teachings of Taylor with the machining techniques of Oda since Oda teaches a means for evaluating a machined surface in a manner that human senses are able to evaluate the quality of the machined surface (page 2 paragraph 6). 

Regarding claim 3, Hasebe, Fujiwara, Taylor and Oda teach the method according to claim 1.
Hasebe and Taylor teach wherein the normal direction change rate (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.) is displayed as polar coordinates (Taylor 0030 “The conversions can correspond to… desired  along with a limit normal direction change rate at which a shape change can be visually recognized by a person (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated” 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate). 

Regarding claim 9, Hasebe teaches A workpiece machining method, comprising the steps of: 
moving a spindle along [a circle] within a plane [by feeding in at least two axial directions of three orthogonal feed axes by a driving device] (0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”), 
obtaining trajectory data of the moving spindle by measuring the position of the spindle (0035) 
providing a [circular] motion trajectory of the spindle based on the trajectory data (0032 “a machining information generating method in which an instruction is made to move the main spindle head”, 0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly ; 
setting a plurality of set points at predetermined intervals along the [circular] motion trajectory (0031 “where the differences w1, . . . , wn, . . . are distances between the curved surface and the working surface S in each machining point P1, P2, . . . , Pn, . . . in the moving direction”, 0059 “four or five spindles including a rotary spindle”, machining points correspond to the setpoints. Setpoints are a predetermined distance from each other.); 
obtaining a normal vector at each set point (0059 “normal direction at machining points on a smoothly curved surface is calculated”); 
calculating the [rate of change of the angle] of the normal direction of mutually adjacent set points as a normal direction change rate of trajectory (0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.), 
and changing a control parameter of the machine tool so as to make a maximum value of the normal direction change rate of the trajectory not greater than a predetermined value (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used 
Hasebe does not teach a circle, by feeding in at least two axial directions of three orthogonal feed axes by a driving device, rate of change of the angle, displaying the normal direction change rate of the trajectory as polar coordinates. 
Fujiwara does teach rate of change of the angle (0024 “calculating, from a rotation angle detected by the rotation angle sensor 5, an angular velocity .omega. [rad/sec.] of the rotation shaft of the AC rotary machine”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe with the rotary machine control teachings of Fujiwara because both references are directed towards calculating values of rotary machine operations and because Fujiwara teaches a means for using calculations of the rotary device to take countermeasures against abnormalities (0006).
Hasebe and Fujiwara do not teach a circle, by feeding in at least two axial directions of three orthogonal feed axes by a driving device, and displaying the normal direction change rate of the trajectory as polar coordinates.
Taylor teaches displaying the normal direction change rate of the trajectory as polar coordinates (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, Normal direction change rate is taught in 0040 of Hasebe as shown above, and Taylor teaches a means for converting data into polar coordinates.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).

Oda does teach moving a spindle along a circle (page 4 first paragraph)
by feeding in at least two axial directions of three orthogonal feed axes by a driving device (page 4 first paragraph “servo motor and rotationally drives the X-axis, Y-axis, and Z-axis ball screws. Further, the machine tool 50 includes an A axis that is a rotation feed axis centered on the horizontal X axis and a Z axis in the vertical direction in addition to the three linear feed axes orthogonal to the X axis, the Y axis, and the Z axis… One or a plurality of rotary feed shafts such as a C axis that is a rotary feed shaft centered on the axis may be included. In this case, the drive mechanism 52 includes servo motors for rotary feed axes such as the A axis and the C axis in addition to the X axis, Y axis, and Z axis drive motors”) 
circular motion trajectory of the spindle (page 4 first paragraph).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara and the polar coordinate data teachings of Taylor with the machining techniques of Oda since Oda teaches a means for evaluating a machined surface in a manner that human senses are able to evaluate the quality of the machined surface (page 2 paragraph 6).

Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Oda (WIPO, WO2014155727) in further view of Chen et al (NPL 1998, The precision of velocity discrimination across spatial frequency, herein Chen) in further view of Maki et al (US PUB. 20070213866, herein Maki).

the method according to claim 1.
Hasebe does teach wherein the normal direction change rate of the trajectory 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.)
However, Hasebe, Fujiwara, Taylor and Ota do not teach is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
Chen does teach is obtained by extracting only spatial frequency components [which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.] (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor and Ota with the spatial frequency teachings of Chen because Chen teaches a means for understanding fine velocity discrimination within appropriate temporal frequency limits (abstract). 

Maki does teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, Oda, and the spatial frequency teachings of Chen with the low speed teachings of Maki because Maki teaches a way that allows for “an operator can enjoy a time allowance to determine the possibility of interference, so that he/she can prevent the occurrence of interference securely and accurately” (0019).

Regarding claim 10, Hasebe, Fujiwara, Taylor and Oda teach the method according to claim 9.
Hasebe does teach wherein the normal direction change rate of the trajectory 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in 
Hasebe, Fujiwara, Taylor and Oda do not teach is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
Chen does teach is obtained by extracting only spatial frequency components [which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.] (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor and Oda with the spatial frequency teachings of Chen because Chen teaches a means for understanding fine velocity discrimination within appropriate temporal frequency limits (abstract). 
Hasebe, Fujiwara, Taylor, Oda, and Chen do not teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
Maki does teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, Oda and the spatial frequency teachings of Chen with the low speed teachings of Maki because Maki .

Claims 4, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Oda (WIPO, WO2014155727) in further view of Maki et al (US PUB. 20070213866, herein Maki). 

Regarding claim 4, Hasebe teaches A motion evaluation device for evaluating a motion characteristic of a numerically controlled machine tool from a circular motion test (0029), the device comprising: 
a processor (0033) configured to: 
move a spindle of the machine tool along [a circle] within a plane [by feeding in at least two axial directions of three orthogonal feed axes] by a driving device (0032 “a machining information generating method in which an instruction is made to move the main spindle head”, 0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”); 
obtain motion trajectory data of the spindle moving [circularly] by measuring the position of the spindle (0032 “a machining information generating method in which an instruction is made to move the main spindle head”, 0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”), 
provide a [circular] motion trajectory of the spindle based on the motion trajectory data (0032); 
set a plurality of set points at predetermined intervals along the circular motion trajectory based on the [circular] motion trajectory data (0031 “where the differences w1, . . . , wn, . . . are distances between the curved surface and the working surface S in each machining point P1, P2, . . . , Pn, . . . in the moving direction”, 0059 “four or five spindles including a rotary spindle”, machining points correspond to the setpoints. Setpoints are a predetermined distance from each other.); 
calculate a normal vector at each set point (0059 “normal direction at machining points on a smoothly curved surface is calculated”); 
and calculate the [rate] of change of the angle of the normal direction of mutually adjacent set points as a normal direction change rate of the trajectory (0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.);, 
store in a memory device data (0033) related to a limit normal direction change rate [at which a shape change can be visually recognized by a person] (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction  
Hasebe does not teach a circle, by feeding in at least two axial directions of three orthogonal feed axes, moving circularly, circular motion trajectory, the rate of change of the angle, at which a shape change can be visually recognized by a person, change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data, and display, as polar coordinates, the normal direction change rate which was changed to polar coordinate data along with a visible limit of the visible limit data storage unit.
Fujiwara does teach rate of change of the angle (0024 “calculating, from a rotation angle detected by the rotation angle sensor 5, an angular velocity .omega. [rad/sec.] of the rotation shaft of the AC rotary machine”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe with the rotary machine control teachings of Fujiwara because both references are directed towards calculating values of rotary machine operations and because Fujiwara teaches a means for using calculations of the rotary device to take countermeasures against abnormalities (0006).
Hasebe and Fujiwara does not teach a circle, by feeding in at least two axial directions of three orthogonal feed axes, moving circularly, circular motion trajectory, at which a shape change can be visually recognized by a person, change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data, and display, as polar coordinates, the normal direction change rate which was changed to polar coordinate data along with a visible limit of the visible limit data storage unit.
Taylor teaches change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data (0030 “The conversions can ,
and display, as polar coordinates, the normal direction change rate which was changed to polar coordinate data along with a visible limit of the visible limit data storage unit (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, 0026 “the user interface module 210 includes a display…display conditions or data associated with the industrial machine 10 in real-time or substantially real-time.” Normal direction change rate is taught in 0040 of Hasebe as shown above, and Taylor teaches a means for converting data into polar coordinates. Hasebe further teaches the limit normal direction and this is piece of industrial machine data. Taylor shows how to display industrial machine data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).
Hasebe, Fujiwara and Taylor does not teach a circle, by feeding in at least two axial directions of three orthogonal feed axes, moving circularly, circular motion trajectory, at which a shape change can be visually recognized by a person. 
Oda teaches move a spindle of the machine tool along a circle (page 4 first paragraph)
by feeding in at least two axial directions of three orthogonal feed axes  (page 4 first paragraph “servo motor and rotationally drives the X-axis, Y-axis, and Z-axis ball screws. Further, the machine tool 50 includes an A axis that is a rotation feed axis centered on the horizontal X axis and a Z axis in the vertical direction in addition to the three linear feed axes orthogonal to the X axis, the Y axis, and the Z axis… One or a plurality of rotary feed shafts 
spindle moving circularly (page 4 first paragraph) 
circular motion trajectory (page 4 first paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara and the polar coordinate data teachings of Taylor with the machining techniques of Oda since Oda teaches a means for evaluating a machined surface in a manner that human senses are able to evaluate the quality of the machined surface (page 2 paragraph 6). 
Hasebe, Fujiwara, Taylor and Oda do not teach at which a shape change can be visually recognized by a person. 
Maki does teach at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, and Oda with the low speed teachings of Maki because Maki teaches a way that allows for “an operator can enjoy a time allowance to determine the possibility of interference, so that he/she can prevent the occurrence of interference securely and accurately” (0019).

Regarding claim 11, Hasebe, Fujiwara, Taylor and Oda teach the method according to claim 9.
 wherein the normal direction change rate (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.) along with a limit normal direction change rate (Hasebe, (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate.) [at which a shape change can be visually recognized by a person].
Hasebe, Fujiwara, Taylor and Oda do not teach at which a shape change can be visually recognized by a person. 
Maki teaches at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The velocity which has a speed component can be changed so as to be within a visible limit. Sato teaches displaying its speed. When combined with Maki, a slower speed is displayed.)


Regarding claim 12, Hasebe teaches A machine tool (0059 fig. 1) [including an orthogonal at least three-axis feed device, and which machines a workpiece by moving a tool mounted on a spindle and the workpiece relative to each other], the machine tool comprising: 
a controller for the machine tool arranged (0012) and configured to: 
move the spindle along a [circle] within a plane [by feeding in at least two axial directions of three orthogonal feed axes] by a driving device (0032 “a machining information generating method in which an instruction is made to move the main spindle head”, 0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”); 
obtain a [circular] motion trajectory data of the spindle by measuring the position of the spindle (0032 “a machining information generating method in which an instruction is made to move the main spindle head”, 0059 “four or five spindles including a rotary spindle”, 0033 “The smoothly curved surface R is formed using a basic curved surface R1 based on configuration data of the working surface S in FIG. 3(A) and in S1 in FIG. 4”); 
provide a [circular] motion trajectory of the spindle based on the trajectory data (0032);  
set a plurality of set points at predetermined intervals along the circular motion trajectory based on the [circular] motion trajectory data (0031 “where the differences w1, . . ; 
calculate a normal vector at each set point (0059 “normal direction at machining points on a smoothly curved surface is calculated”); 
and calculate the [rate] of change of the angle of the normal direction of mutually adjacent set points as a normal direction change rate of the trajectory (0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.), 
store in a memory device (0033) of the controller data related to a limit normal direction change rate [at which a shape change can be visually recognized by a person] (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate.), 
and change a control parameter of the machine tool so as to make a maximum value of the normal direction change rate of the trajectory not greater than a predetermined value  (0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal direction is changing based on the feed rate. The normal direction change rate is limited based on the calculated feed rate. This is calculated for use of the machine.)
Hasebe does not teach move the spindle along a circle, by feeding in at least two axial directions of three orthogonal feed axes, circular motion trajectory, rate of change of the angle, normal direction change rate at which a shape change can be visually recognized by a person, change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data, display, as polar coordinates, the normal direction change rate which was changed to polar coordinate data along with a visible limit of the visible limit data storage unit. 
Fujiwara teaches rate of change of the angle (0024 “calculating, from a rotation angle detected by the rotation angle sensor 5, an angular velocity .omega. [rad/sec.] of the rotation shaft of the AC rotary machine”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe with the rotary machine control teachings of Fujiwara because both references are directed towards calculating values of rotary machine operations and because Fujiwara teaches a means for using calculations of the rotary device to take countermeasures against abnormalities (0006).
Hasebe and Fujiwara does not teach move the spindle along a circle, by feeding in at least two axial directions of three orthogonal feed axes, circular motion trajectory, normal 
Taylor teaches change the normal direction change rate calculated by the normal direction change rate calculation unit to polar coordinate data (0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame” A conversion of a velocity vector to polar coordinate data),
display, as polar coordinates, the normal direction change rate which was changed to polar coordinate data along with a visible limit of the visible limit data storage unit (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, 0026 “the user interface module 210 includes a display…display conditions or data associated with the industrial machine 10 in real-time or substantially real-time.” Normal direction change rate is taught in 0040 of Hasebe as shown above, and Taylor teaches a means for converting data into polar coordinates. Hasebe further teaches the limit normal direction and this is piece of industrial machine data. Taylor shows how to display industrial machine data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).
Hasebe, Fujiwara and Taylor do not teach move the spindle along a circle, by feeding in at least two axial directions of three orthogonal feed axes, circular motion trajectory, normal direction change rate at which a shape change can be visually recognized by a person. 
move the spindle along a circle (page 4 first paragraph)
by feeding in at least two axial directions of three orthogonal feed axes (page 4 first paragraph “servo motor and rotationally drives the X-axis, Y-axis, and Z-axis ball screws. Further, the machine tool 50 includes an A axis that is a rotation feed axis centered on the horizontal X axis and a Z axis in the vertical direction in addition to the three linear feed axes orthogonal to the X axis, the Y axis, and the Z axis… One or a plurality of rotary feed shafts such as a C axis that is a rotary feed shaft centered on the axis may be included. In this case, the drive mechanism 52 includes servo motors for rotary feed axes such as the A axis and the C axis in addition to the X axis, Y axis, and Z axis drive motors”)
circular motion trajectory (page 4 first paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the spindle control teachings of Hasebe and the rotary machine control teachings of Fujiwara and the polar coordinate data teachings of Taylor with the machining techniques of Oda since Oda teaches a means for evaluating a machined surface in a manner that human senses are able to evaluate the quality of the machined surface (page 2 paragraph 6). 
Hasebe, Fujiwara, Taylor and Oda do not teach normal direction change rate at which a shape change can be visually recognized by a person. 
Maki does teach normal direction change rate at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, and Oda with the low speed teachings of Maki because Maki teaches a way that allows for “an 

Regarding claim 14, Hasebe, Fujiwara, Taylor, Oda and Maki teach the machine tool according to claim 12. 
Hasebe, Taylor, and Mika further teach wherein the normal direction change rate (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.) is displayed as polar coordinates on the display unit (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame”, 0026 “the user interface module 210 includes a display…display conditions or data associated with the industrial machine 10 in real-time or substantially real-time.” Normal direction change rate is taught in 0040 of Hasebe as shown above, and Taylor teaches a means for converting data into polar coordinates. Taylor shows how to display industrial machine data.) along with a limit normal direction change rate (Hasebe, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate”, calculation of a feed rate is done. Feed rate corresponds to the change rate of the spindle as it moves and therefore corresponds to the normal direction change rate since the spindle which is being used for calculation of the normal  at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.)

Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Oda (WIPO, WO2014155727) in further view of Maki et al (US PUB. 20070213866, herein Maki)in further view of Chen et al (NPL 1998, The precision of velocity discrimination across spatial frequency, herein Chen).

Regarding claim 5, Hasebe, Fujiwara, Taylor, Oda and Maki teach the device according to claim 4.
Hasebe and Maki further teach wherein the normal direction change rate of the trajectory [is obtained by extracting only spatial frequency components] which are visually recognizable by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.) from a geometric normal direction change rate of the trajectory (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, 
Hasebe, Fujiwara, Taylor, Oda and Maki do not teach is obtained by extracting only spatial frequency components.
Chen does teach is obtained by extracting only spatial frequency components (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, Oda and Maki with the spatial frequency teachings of Chen because Chen teaches a means for understanding fine velocity discrimination within appropriate temporal frequency limits (abstract). 

Regarding claim 13, Hasebe, Fujiwara, Taylor, Oda and Maki the machine tool according to claim 12.
Hasebe and Maki further teach wherein the normal direction change rate of the trajectory is [obtained by extracting only spatial frequency components] which are visually recognizable by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The speed of the trajectory is slow enough to be visually recognizable by a person.) from a geometric normal direction change rate of the trajectory (Hasebe, 0059 “normal direction at machining points on a smoothly curved surface is calculated, and an angle of the normal direction can be made into an angle to instruct a rotary spindle.”, 0040 “since the required movement distance is divided to the main spindle head 4 and the additional spindle 10, machining at a high feeding rate” The spindle is moved along the machining points. The normal direction is calculated for the machining points and the angle is found. The feed rate is the change rate of the spindle and causes the movement of the spindle according to the trajectory. The feed rate is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the feed rate and the angle of the normal direction adjusts as well with movement of the spindle and is found with the new normal direction at the setpoints.)
Chen does teach is obtained by extracting only spatial frequency components (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Hasebe, Fujiwara, Taylor, Oda and Maki with the spatial frequency teachings of Chen because Chen teaches a means for understanding fine velocity discrimination within appropriate temporal frequency limits (abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US PUB. 20110246132, hereinafter Sato) in view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Oda (WIPO, WO2014155727).

a parameter adjustment method for evaluating a motion characteristic of a numerically controlled machine tool using a circular motion test and adjusting a parameter of a controller, the method comprising the steps of: 
calculating a normal direction (0054 “the trajectory error can be more clearly shown on the display by enlarging the error in the normal direction to the target trajectory”, the normal direction of a trajectory is calculated.) change rate of a trajectory (0066 “the detected position Pfb(n) is differentiated to compute a detected velocity Vfb(n)”, 0068, Velocity with respect to the trajectory of the machine is found. Velocity is a measure of change rate and as the machine follows the trajectory, the velocity is a measure of the normal direction change rate since normal direction adjusts in step with the trajectory at a rate of the trajectory velocity.) from a circular motion trajectory (0079 “FIG. 11 shows the results of the measurement of the machine motion trajectory during a circular motion with a radius of 10 mm at a feeding speed of 3,000 mm/min”) [by feeding in at least two axial directions of three orthogonal feed axes by a driving device],
displaying the normal direction change rate of the trajectory (0045 “A motion trajectory display unit 15 combines a plurality of target positions to be inputted to the command generation unit 11 to form a target trajectory, combines commanded positions outputted from the command generation unit 11 to form a commanded trajectory”, The commanded velocity is part of the commanded trajectory and is displayed on the display unit)  [as polar coordinates],
and adjusting a control parameter of the machine tool so as to make a maximum value of the normal direction change rate of the trajectory not greater than a predetermined value (0058 “More specifically, commanded position data Pr is differentiated with respect to time to compute a commanded velocity Vr.”, 0037 “A commanded position outputted from a command generation unit 11 of a controller is transmitted to a motor driving unit 12. The motor driving unit 12 drives the motor 1 such that the error between the commanded position and a detected position obtained by multiplying the motor rotation angle .
Sato does not teach polar coordinates, and by feeding in at least two axial directions of three orthogonal feed axes by a driving device.
Taylor does teach displaying the normal direction change rate of the trajectory (taught by Sato as shown above) polar coordinates (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame” A conversion of a velocity vector to polar coordinate data when combined with Sato is displayed. Sato as shown above teaches displaying normal direction change rate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the velocity teachings of Sato with the polar coordinate data teachings of Taylor because Taylor teaches a means for reaching a desired position and velocity target more accurately (0002).
Sato and Taylor do not teaches by feeding in at least two axial directions of three orthogonal feed axes by a driving device. 
Oda teaches by feeding in at least two axial directions of three orthogonal feed axes by a driving device (page 4 first paragraph “servo motor and rotationally drives the X-axis, Y-axis, and Z-axis ball screws. Further, the machine tool 50 includes an A axis that is a rotation feed axis centered on the horizontal X axis and a Z axis in the vertical direction in addition to the three linear feed axes orthogonal to the X axis, the Y axis, and the Z axis… One or a plurality of rotary feed shafts such as a C axis that is a rotary feed shaft centered on the axis may be included. In this case, the drive mechanism 52 includes servo motors for rotary feed axes such as the A axis and the C axis in addition to the X axis, Y axis, and Z axis drive motors”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the velocity teachings of Sato and the polar . 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US PUB. 20110246132, hereinafter Sato) in view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Oda (WIPO, WO2014155727) in further view of Chen et al (NPL 1998, The precision of velocity discrimination across spatial frequency, herein Chen) in further view of Maki et al (US PUB. 20070213866, herein Maki). 
Regarding claim 7, Sato, Taylor and Oda teach the method according to claim 6.
However, Sato, Taylor and Oda do not teach wherein the normal direction change rate of the trajectory is obtained by extracting only spatial frequency components which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
Chen does teach wherein the normal direction change rate of the trajectory is obtained by extracting only spatial frequency components (page 1329 first paragraph “In physical terms, the velocity of a narrow-band stimulus is related to its spatial frequency via the ratio of temporal frequency (TF) to spatial frequency (SF)-that is, velocity = TF/SF”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Sato, Taylor and Oda with the spatial frequency teachings of Chen because Chen teaches a means for understanding fine velocity discrimination within appropriate temporal frequency limits (abstract). 
However, Sato, Taylor and Chen do not teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory.
Maki does teach which are visually recognizable by a person from a geometric normal direction change rate of the trajectory ((Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the velocity teachings of Sato and the polar coordinate data teachings of Taylor and the spatial frequency teachings of Chen with the low speed teachings of Maki because Maki teaches a way that allows for “an operator can enjoy a time allowance to determine the possibility of interference, so that he/she can prevent the occurrence of interference securely and accurately” (0019)

Regarding claim 8, Sato, Taylor, Oda, Chen and Maki teach the method according to claim 7.
Sato, Taylor and Maki further teach wherein the normal direction change rate is displayed (Sato, 0045 “A motion trajectory display unit 15 combines a plurality of target positions to be inputted to the command generation unit 11 to form a target trajectory, combines commanded positions outputted from the command generation unit 11 to form a commanded trajectory”, The commanded velocity is part of the commanded trajectory and is displayed on the display unit) as polar coordinates (Taylor 0030 “The conversions can correspond to… desired velocity vector in a coordinate frame such as a polar coordinate frame” A conversion of a velocity vector to polar coordinate data when combined with Sato is displayed.) along with a limit normal direction change rate at which a shape change can be visually recognized by a person (Maki, 0019 “the speed at the start of movement… At the start of movement, therefore, the direction of movement can be identified with ease, so that it can be easily determined whether or not a moving part will interfere with any other object”, The velocity which has a speed component can be changed so as to be within a visible limit. Sato teaches displaying its speed. When combined with Maki, a slower speed is displayed.)
Relevant Prior Art 
	Vogl (US PUB. 20180094946) has been deemed relevant prior art since it is also focused on measurement of linear axis for performance degradation calculations. 

Response to Arguments
Applicant’s arguments, filed 10/18/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasebe et al (US PUB. 20080082202, herein Hasebe) in view of Fujiwara et al (US PUB. 20170310267, herein Fujiwara) in further view of Taylor et al (US PUB. 20160195871, hereinafter Taylor) in further view of Oda (WIPO, WO2014155727).
Applicant argues on page 9 that Fujiwara does not relate to a motion evaluation of a machine tool as presently recited in the Applicant’s independent claims. However, Fujiwara is used for determining the rate of change of the angle. Fujiwara teaches this since Fujiwara teaches a means for calculating a rotation angle detected by a rotation angle sensor (0024). Applicant further argues a rotation angle is a measurement of an angle as a figure is rotated about the center of rotation and not angle of the normal direction. However, Hasebe is relied upon to teach angle of the normal direction as shown in the rejection of claim 1 (0059 0040). 
Oda, introduced due to amendments to the claims teaches circular motion trajectory by feeding in at least two axial directions of three orthogonal feed axes by a driving device since Oda teaches a means for an A and C axis working as two axial directions of the X, Y, and Z axis, which corresponds to three orthogonal feed axes (page 4 first paragraph). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116